United States Court of Appeals
                        For the First Circuit

No. 16-2308

                              TOM DELANEY,

                         Plaintiff, Appellant,

                                     v.

    TOWN OF ABINGTON; DAVID MAJENSKI; CHRISTOPHER J. CUTTER;
                       KEVIN F. SULLIVAN,

                        Defendants, Appellees,

                 MASSACHUSETTS ATTORNEY GENERAL,

                      Interested Party, Appellee.


                              ERRATA SHEET

     The opinion of this Court issued on May 4, 2018, is amended
as follows:

     Page 13   Line    5:   Change   "Police   Prosecutor"   to   "police
prosecutor"